People v Carfora (2022 NY Slip Op 01187)





People v Carfora


2022 NY Slip Op 01187


Decided on February 23, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
LARA J. GENOVESI
DEBORAH A. DOWLING, JJ.


2018-04463

[*1]The People of the State of New York, respondent,
vRichard Carfora, appellant.


Steven A. Feldman, Manhasset, NY, for appellant.
Raymond A. Tierney, District Attorney, Riverhead, NY (Nicole L. Gallo of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Suffolk County (Barbara Kahn, J.), dated March 9, 2018, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant was convicted, after a consolidated nonjury trial, of sexual abuse in the first degree (two counts) and endangering the welfare of a child (two counts) under Indictment No. 1225/05, and criminal sexual act in the first degree (two counts), sexual abuse in the first degree (six counts), and endangering the welfare of a child (three counts) under Indictment No. 1280/05. Prior to the defendant's release from prison, a hearing was held pursuant to the Sex Offender Registration Act (Correction Law art 6-C) to determine the defendant's risk level. The County Court designated the defendant a level three sex offender. The defendant appeals.
Contrary to the defendant's contention, he was properly assessed 20 points under risk factor 7 based on the existence of a professional relationship with the victims (see People v Somodi, 170 AD3d 1056, 1057-1058; People v Stanley, 165 AD3d 1185, 1185-1186; People v Riverso, 96 AD3d 1533, 1534; People v Farrell, 78 AD3d 1454, 1455; People v Stepney, 47 Misc 3d 20, 22 [App Term, 2d Dept, 9th & 10th Jud Dists]).
The defendant's remaining contention is without merit.
Accordingly, the County Court properly designated the defendant a level three sex offender.
CHAMBERS, J.P., ROMAN, GENOVESI and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court